Citation Nr: 1442057	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  11-02 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a nose disorder, claimed as nose bleeds.

2.  Entitlement to service connection for dizziness.

3.  Entitlement to service connection for an eye disorder, claimed as damaged vision and eye pain.  

4.  Entitlement to service connection for a bilateral knee disorder.

5.  Entitlement to service connection for a bilateral foot disorder.

6.  Entitlement to service connection for a bilateral ankle disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to August 1951.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran requested a Board hearing, which was scheduled for videoconference in November 2012.  Prior to his hearing date, the Veteran indicated his desire to cancel his hearing and for his claims to be decided on the evidence of record.  See November 2012 VA Form 21-4138.  The Board will proceed accordingly.  

The Board notes that the Veteran filed a claim for temporary blindness in March 1984, which was denied in a September 1984 rating decision that he appealed to the Board.  The Board denied the claim in September 1985.  The Board finds that the present claim for damaged vision and eye pain is distinct from the claim for temporary blindness and will adjudicate it de novo.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).

The claims were remanded by the Board in September 2013 for additional development.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The Board referred a claim for service connection for headaches in September 2013.  Review of the electronic record indicates that this issue remains unadjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for a bilateral foot disorder and a bilateral ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A current diagnosis of a nose disorder is not of record.  

2.  A current diagnosis of a disorder manifested by dizziness is not of record.

3.  There is no probative evidence of record that the Veteran's eye disorders, diagnosed as open angel glaucoma and bilateral pseudophake, are related to service.  

4.  There is no probative evidence of record that the Veteran's bilateral knee disorder, diagnosed as rheumatoid type degenerative joint disease of the bilateral knee, is related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a nose disorder, claimed as nose bleeds, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for dizziness have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for an eye disorder, claimed as damaged vision and eye pain, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in March 2010 with regard to the claims for service connection for a nose disorder, claimed as nose bleeds; dizziness; an eye disorder, claimed as damaged vision and eye pain; and a bilateral knee disorder.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in May 2010.  

The duty to assist was also met in this case.  The available service treatment records are in the claims file and all pertinent VA and private treatment records identified by the Veteran have been obtained and associated with the file.  VA examinations with respect to the claims for service connection for an eye disorder, claimed as damaged vision and eye pain; and a bilateral knee disorder were obtained in May 2014.  VA examinations with respect to the claims for service connection for a nose disorder, claimed as nose bleeds, and dizziness were obtained in July 2014.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file; they considered all of the pertinent evidence of record and the statements of the appellant; and the examiners provided complete rationales for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues being adjudicated in this decision has been met.  38 C.F.R. § 3.159(c) (4).  

There was also substantial compliance with the Board's September 2013 remand instructions.  Efforts were made to obtain the Veteran's complete service personnel records, but a VA Form 3101 received in December 2013 notified VA that those records had been destroyed in a fire.  Efforts were also made to obtain the Veteran's medical and legal documents pertaining to an application for benefits from the Social Security Administration (SSA), but the SSA replied that the records had been destroyed.  Lastly, the Veteran was scheduled for the VA examinations requested by the Board and referenced in the preceding paragraph.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal concerning the claims for service connection for a nose disorder, claimed as nose bleeds; dizziness; an eye disorder, claimed as damaged vision and eye pain; and a bilateral knee disorder at this time is not prejudicial to the Veteran.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for disorders of his knees, nose and eyes, as well as for dizziness.  The essence of his claims is that he was exposed to some type of gas during basic training, which caused loss of vision, eye pain, nose bleed and dizziness, and that the long hikes during basic training caused problems with his knees, to include swelling and giving way.  The Veteran also asserts that his loss of vision and dizziness caused him to fall and injure his knees and caused his nose to bleed.  He asserts that he sought treatment during service due to his vision problems, that he was not fit for duty, and that at the time of his discharge, he had poor vision, nose bleed, problems with balance, and swollen knees, but was afraid to tell the examining doctor.  The Veteran also asserts that he has had problems with his eyes since 1951 and that he still experiences nose bleeds.  

The Veteran's service treatment records were lost in a fire at the National Personnel Records Center.  Daily sick reports are of record and reveal that he was seen on two occasions in May 1951, six occasions in June 1951, and three occasions in July 1951.  There is no indication for what condition or conditions he received treatment.  On one visit in June 1951 and on one visit in July 1951, the condition treated was noted to have occurred in the line of duty.  All other visits indicate that the treated condition or conditions did not exist prior to service ("no EPTS").  An August 1951 separation examination is also of record.  No significant abnormalities (N.S.A.) were reported in relation to the Veteran's eyes, to include color vision and opthalmoscopic.  Distant vision was 20/40 in the right eye and 20/50 in the left eye, and near vision was J1 in both eyes corrected to J1.  There were also no significant abnormalities in the spine and extremities, to include bones, joints, muscles, feet and gait.  The Veteran was found qualified for separation.  See report of medical examination.  

Post-service medical evidence of record, which includes treatment records from the VA Medical Center in Phoenix, private treatment records, and a September 1984 VA examination report, reveal that the Veteran has been diagnosed with rheumatoid arthritis (specifically affecting his ankles, knees and feet), conjunctivitis and questionable nyctalopia, and ocular hypertension.  The Veteran did not report any in-service problems at the time he received any of this post-service treatment, to include at the time of his September 1984 VA examination.  

The Board remanded the claims in September 2013 in order to afford the Veteran VA examinations in conjunction with his claims.  VA examinations pertaining to the claims for service connection for disorders of the eyes and knees were obtained in May 2014 and examinations pertaining to the claims for service connection for a nose disorder and dizziness were obtained in July 2014.  The Board notes at this juncture that although there is post-service medical evidence of record as cited in the preceding paragraph, the only medical evidence of record that is dated since the time the Veteran filed his claim in 2009 consists of the VA examination reports dated in May 2014 and July 2014.  

During a May 2014 knee and lower leg conditions Disability Benefits Questionnaire (DBQ), the Veteran was diagnosed with rheumatoid type degenerative joint disease (DJD) of the bilateral knee.  The Veteran reported bilateral knee pain that started in 1951 when he fell off of a truck during service.  He also reported that he passed out in a "gas house" and that is why he fell off of the truck.  The Veteran reported that he received medical treatment for the fall, but he states that he was told that his service treatment records were destroyed in a fire.  The Veteran asserted that he has had pain in his knees since 1951.  The examiner noted that on Veteran's statement in support of his claim, he reported knee pain while in the military that he attributed to the long hikes and the gas exposure, though the Veteran did not mention the hikes as a factor of his knee pain during the exam.  The examiner also noted that the Veteran's medical records reflect that he had an extensive rheumatology workup in 1981, with reference to gout in the 1970s, polyarthritis syndrome in 1981 and synovitis of the knees in 1982; and that right knee x-rays in January 1981 reflect the radiologist's report of DJD of rheumatoid type.  Following a detailed physical examination, the examiner provided an opinion that it was less likely than not the claimed condition was incurred in or caused by the claimed in-service injury, event or illness.  The rationale employed in support of the opinion was that the Veteran's service treatment records are not available to review so there was no evidence of a knee injury or of evaluation or treatment during military service; that medical records reflect that he had an extensive rheumatology workup in 1981, with reference to gout in the 1970s, polyarthritis syndrome in 1981 and synovitis of the knees in 1982; that the January 1981 right knee x-rays showed DJD of rheumatoid type; and that the diagnosis of rheumatoid arthritis or polyarthritis 30 years after leaving the military is not related to his military service.  

The Board acknowledges that the VA examiner who conducted the May 2012 knee and lower legs DBQ cited the absence of service treatment records showing a knee injury or treatment of such as a basis for the opinion against the claim.  The examiner clearly considered the Veteran's assertions as to how he sustained an injury to his knees in service, to include as a result of hikes, which the Veteran did not mention at the time of the examination.  The examiner also noted the Veteran's report of knee pain since 1951.  Given the fact that the VA examiner considered the lay assertions made in conjunction with the claim for service connection for a bilateral knee disorder (which is the only probative evidence in this case given the fact that the Veteran's service treatment records were destroyed in a fire), the Board finds that the opinion should be afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

The Veteran underwent an eye conditions DBQ in May 2014, at which time he was diagnosed with chronic open angel glaucoma and bilateral pseudophake.  The Veteran reported exposure to tear gas during active duty service and also indicated that he had had eye surgeries for glaucoma.  During a very detailed physical examination, the examiner reported that the Veteran's glaucoma was the reason for his decrease in vision.  The examiner noted that the Veteran's visual acuities upon his 1951 discharge were 20/40 in the right eye (OD) and 20/50 in the left (OS), and that no pathology or blindness was noted at that time and the Veteran did not have spectacles at that time.  The examiner also noted a post-service notation of ocular hypertension.  It was the examiner's opinion that it was not likely either of the Veteran's current conditions were related to any in-service disease, event or injury because exposure to tear gas or long hikes during basic training has no correlation to the Veteran's symptoms.  As the opinion was supported by rationale that considered the Veteran's assertions and available service treatment records, it is afforded high probative value.  Id.  

The Veteran underwent an ear conditions (including vestibular and infectious conditions) DBQ and a sinusitis, rhinitis and other conditions of the nose, throat, larynx and pharynx in July 2014, at which time he reported that during in-service gas mask training in a building "my head felt like it was going to bust," "nose bleed business" and "off balance," "it really messed me up."  The Veteran stated he was still having issues with his nose bleeding "once in a while" and being "off balance."  He indicated that during service, his "balance would get off and I would fall off trucks."  The Veteran also asserted that "I got so messed up in Ft. Knox I couldn't do what I wanted to do."  Following detailed physical examinations, the examiner reported that there are no exam findings or medical history indicating an ongoing nasal disease process (epistaxis) and no compelling medical evidence, exam findings, or service records to support a chronic vestibular disorder that manifested during the Veteran's three months in active duty.  

The preponderance of the evidence of record is against the claims for service connection for a nose disorder, claimed as nose bleeds, and dizziness.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  The Board acknowledges the Veteran's assertions that he has nose bleeds and dizziness, and finds that he is competent to make such assertions.  Nose bleeds and dizziness, however, are symptoms of a disability, not disabilities.  In addition, the July 2014 VA examiner specifically indicated that there was no evidence of either an ongoing nasal disease process or a chronic vestibular disorder.  In the absence of any evidence that the Veteran currently has a disability involving his nose or vestibular functioning, service connection is not warranted for either of these claims.  See 38 C.F.R. § 3.303; Rabideau, 2 Vet. App. at 143; see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.")  

The preponderance of the evidence of record is also against the claims for service connection for an eye disorder, claimed as damaged vision and eye pain, and a bilateral knee disorder.  As noted above, the only medical evidence of record dated since the inception of the Veteran's claims for service connection for disorders of the knees and eyes consists of the May 2014 VA examination reports, during which the Veteran was diagnosed with rheumatoid type DJD of the bilateral knee; chronic open angel glaucoma; and bilateral pseudophake.  Both examiners provided probative opinions against the claim, namely that neither diagnosed eye disorder, nor the diagnosed knee disorder, were related to service, to include the in-service incidents competently reported by the Veteran and considered by the examiners.  The Board acknowledges the Veteran's assertion that he has had problems with his eyes and knees since service in 1951, and finds that he is competent to make this assertion.  The Board does not find this assertion to be credible, however, as the Veteran's 1951 discharge examination is devoid of reference to complaint of problems with the Veteran's eyes or knees and no significant abnormalities (N.S.A.) were reported in relation to the Veteran's eyes or extremities, to include bones, joints, muscles, and gait.  In addition, none of the post-service medical evidence of record other than the May 2014 VA examination reports documents complaints of pain involving the Veteran's eyes or knees since 1951.  See private treatment records; September 1984 VA examination.  In the absence of evidence establishing an etiological relationship between the Veteran's rheumatoid type DJD of the bilateral knee, chronic open angel glaucoma, and/or bilateral pseudophake and active service, service connection is not warranted and the claims must be denied.  

As the preponderance of the evidence is against the claims being adjudicated by the Board in this decision, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for a nose disorder, claimed as nose bleeds, is denied.

Service connection for dizziness is denied.

Service connection for an eye disorder, claimed as damaged vision and eye pain, is denied.

Service connection for a bilateral knee disorder is denied.


REMAND

The Veteran underwent an ankle conditions DBQ and a foot conditions, including flatfoot (Pes Planus) DBQ in May 2012.  He was diagnosed with residuals from rheumatoid arthritis in the bilateral ankle; bilateral flat foot; bilateral metatarsalgia; bilateral hammer toes; bilateral plantar fasciitis; and rheumatoid arthritis affecting both feet.  The Board notes that the rheumatoid arthritis noted in the ankles and feet was reported as diagnosed in the 1970s; the other disorders diagnosed for the bilateral feet were all noted to have been diagnosed on the date of the examination.  

During these examinations, the Veteran reported that when he was stationed at Ft. Knox, Kentucky, he fell of the back of a truck in 1951, injuring his ankles and feet.  He indicated he felt pain from the bottoms of his feet up into the ankles and that he received medical treatment, but he was told that his medical records got destroyed in the fire.  The Veteran also reported that he would go to sick call, but the doctors would just send him back to duty.  He noted that after jumping off the truck he had chronic pain to feet and ankles.  The Veteran also reported that he passed out in the gas house.  The examiner noted the Veteran's history of rheumatoid arthritis, which was diagnosed sometime in the 1970s.

The VA examiner determined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  In the rationale section, the examiner reported that after reviewing the electronic claims file, it was the examiner's opinion that the Veteran's currently diagnosed residuals from rheumatoid arthritis (RA) to both bilateral ankles and bilateral foot, and bilateral pes planus, plantar fasciitis, hammertoes and metatarsalgia are less than likely a result of exposure to gas during basic training in 1951.  "However, this examiner cannot determine whether the veteran's currently diagnosed residuals from RA to both bilateral ankles and bilateral foot, and bilateral pes planus, plantar fasciitis, hammertoes and metatarsalgia are a result of the 'long hikes' during basic training in 1951, as well as the history from the patient of jumping off a truck with resultant pain to ankle and feet.  The veteran was diagnosed with Rheumatoid arthritis in the 1970s.  The current ankle and foot complaints, as well as the current diagnoses, is as least as likely attributed to the diagnosed Rheumatoid Arthritis, however, the current symptoms cannot be differentiated from being attributed to Rheumatoid Arthritis or trauma from long hikes and jumping from a truck during basic training.  There is no documentation concerning his feet/ankles i..."  The Board notes that the opinion is incomplete.  The Board also notes that the examiner provided a citation to McGlamry's Comprehensive Textbook of Foot and Ankle Surgery, 3rd Edition, Banks, Downey, Martin, Miller (Editors), 2001; Lippincott Williams & Wilkins, Publisher.  

In addition to the fact that the opinion appears incomplete, the Board also finds it confusing.  On remand, the Board seeks an addendum opinion from the examiner who conducted the May 2012 ankle conditions and foot conditions DBQs in order for that individual to provide an explanation as to how the diagnosed residuals of rheumatoid arthritis in the ankles and feet could be related to the Veteran's competently reported trauma in service instead of a separate disease process/the diagnosis of rheumatoid arthritis made in the 1970s.  


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum opinion from the examiner that conducted the May 2012 ankle conditions and foot conditions DBQs (or another medical professional, if such examiner is unavailable).  

The examiner must provide the information missing from the original opinion and must provide an explanation as to how the diagnosed residuals of rheumatoid arthritis in the ankles and feet could be related to the Veteran's competently reported trauma in service instead of a separate disease process/the diagnosis of rheumatoid arthritis made in the 1970s.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim remaining on appeal must be readjudicated.  If the issue remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


